               Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.1 Page 1 of 15
AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                                                                    Flt~uED
                                                                                                                         JUL 1 8 2019
                                      UNITED STATES DISTRICT COUR'n
                                                                     for the                                  CLEHK US DIS'.HIC.f C~0~6RNIA
                                                                                                           SOUTH!::HN LJiS I HIC l Or C, DEPUTY
                                                         Southern District of California                   BY


              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )        Case No.
        One ( 1) Black LG-X220g Cellular Telephone
                 !MEI: 356241-07-642213-8
                                                                        )
                                                                        )                              19MJ 303J
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A
located in the             Southern               District of _____C_a_li_fo_r_n_ia_ _ _~ , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                        Offense Description
        Title 21 U.S.C. 841, 846, 952,             Distribution of a Controlled Substance, Conspiracy to Distribute a Controlled
        960, & 963                                 Substance, Importation of a Controlled Substance, Conspiracy to Import a
                                                   Controlled Substance
          The application is based on these facts:
        See attached affidavit of Special Agent Konrad Daniels

           ~ Continued on the attached sheet.
           0 Delayed notice of       days (give exact ending date if more than 30 days: - - - - ~ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set fort on the attached.§!J.J:et.-




                                                                                           Konrad Daniels, Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, California                                       Hon. Karen S. Crawford, United States Magistrate Judge
                                                                                                Printed name and title
       Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.2 Page 2 of 15




                       UNITED STATES DISTRICT COURT

                     SOUTHERN DISTRICT OF CALIFORNIA


IN THE MATTER OF THE SEARCH OF:                      Case Number:
One Black LG - X220g                    ) AFFIDAVIT OF SPECIAL
Cell Phone                              ) AGENT KONRAD DANIELS
SIN: 706ACBD642213                      ) IN SUPPORT OF SEARCH
IMEi: 356241-07-642213-8                )WARRANT
                                        )


                                     AFFIDAVIT
       I, Konrad Daniels, Special Agent with the United States Department of
Homeland Security, Homeland Security Investigations, having been duly sworn,
depose and state as follows:
                                  INTRODUCTION

        1.     I make this affidavit in support of an application for a search warrant
in furtherance of a narcotics smuggling investigation conducted by Special Agents
of the Department of Homeland Security, Homeland Security Investigations, for
the following target property: one cellular telephone seized on April 12, 2019,
from         MARCO      APOLO        ARAMBURO-QUEVEDO               ("ARAMBURO-
QUEVEDO"), at the Otay Mesa, CA Port of Entry. The cellular telephone is: (1)
one Black LG-X220g Cellular Telephone, SIN 706ACBD642213, IMEI Number
356241-07-642213-8 ("Subject Telephone").
       2.      Subject Telephone was seized from ARAMBURO-QUEVEDO when
Customs and Border Protection Officers ("CBPOs") encountered ARAMBURO-
QUEVEDO at the Otay Mesa, California Port of Entry on April 12, 2019.
ARAMBURO-QUEVEDO was the driver and sole occupant of gray 1999 Nissan

                                           1
     Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.3 Page 3 of 15




Frontier pickup truck bearing a Mexico license plate, number AG9561A. Upon
inspection of the vehicle, CBPOs discovered 20 packages of cocaine, totaling
approximately 24.84 kilograms (54.76 pounds), concealed in the dashboard of the
vehicle. I believe that Subject Telephone was used by ARAMBURO-QUEVEDO
to communicate with co-conspirators during the drug smuggling event.
ARAMBURO-QUEVEDO has been charged with importation of a controlled
substance (cocaine) in the Southern District of California. Probable cause exists to
believe that Subject Telephone contains evidence relating to violations of Title
21, United States Code Sections 841, 846, 952, 960, and 963. Subject Telephone
is currently in HSI possession at 880 Front Street, San Diego, CA 92101.
      3.     Based upon my experience and training, and all the facts and opinions
set forth in this Affidavit, I believe the item to be searched, as set forth in
Attachment B (incorporated herein), will be found in the item to be searched as
described in Attachm.ent A (incorporated herein). A search of Subject Telephone
may be or lead to: (1) evidence of the existence of drug trafficking in violation of
Title 21, United States Code Sections 841, 846, 952, 960, and 963; and (2)
property designed or intended for use, or which is or has been used as a means of
committing criminal offenses. Because this affidavit is made for the limited
purpose of obtaining a search warrant for Subject Telephone, it does not contain
all the information known by me or other federal agents regarding this
investigation, but only contains those facts believed to be necessary to establish
probable cause.
                       EXPERIENCE AND TRAINING
      4.    I am a Special Agent currently employed with the United States
Department of Homeland Security, Immigration and Customs Enforcement,

                                         2
     Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.4 Page 4 of 15




Homeland Security Investigations ("HSI"). I have held my current position with
HSI since July 2009. Prior to that, beginning on or about March 2003, I served as
a United States Border Patrol Agent. I am currently assigned to the HSI RAC
Oceanside, California. I graduated from the Federal Law Enforcement Training
Center where I have received training in investigating various narcotics-related
offenses, including the importation of narcotics and narcotics trafficking. I have
had training in the methods used by controlled substance traffickers to import and
distribute drugs and to operate detailed distribution networks. My training has
also included the use of cellular and digital telephones and other electronic
devices used by narcotics traffickers in the normal course of their illicit activities.
I have also worked with other agents with extensive experience in narcotics
smuggling investigations. I also have experience in obtaining and executing arrest
and search warrants.
      5.     I have arrested or participated in the arrest of numerous persons for
violating federal drug laws. In these cases, I have conducted interviews with the
arrested persons and their associates, as well as cooperating individuals and
informants. I have conducted surveillance of narcotics smugglers as they conduct
their smuggling activity while crossing the border from Mexico into the United
States, and while operating inside the United States.        I have executed search
warrants on cellular phones used by narcotics smugglers in furtherance of their
smuggling activities.     Through these investigative activities, I have gained a
working knowledge and insight into the typical activity of narcotics smugglers,
and the structure of their narcotics smuggling networks. I have also gained
information as to the normal operational habits of persons who make their living
as narcotics smugglers.

                                           3
     Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.5 Page 5 of 15




      6.     Through the course of my training, investigations, and conversations
with other law enforcement personnel, I am aware that it is a common practice for
narcotics smugglers to work in concert with other individuals and to do so by
utilizing cellular telephones to maintain communications with co-conspirators in
order to further their criminal activities.      This is particularly true in cases
involving distributional quantities of hard narcotics, such as cocaine, heroin, and
methamphetamine. Typically, load drivers smuggling narcotics across the border
from Mexico into the United States are in telephonic contact with co-conspirators
immediately prior to and following the crossing of the load vehicle, at which time
they receive instructions on how to cross and where and when to deliver the
controlled substances. Narcotics smugglers and their organizations use cellular
telephones, in part, because these individuals believe law enforcement is unable to
track the originating and destination phone numbers of calls placed to and from
cellular telephones.
      8.     Based upon my training and experience as a Special Agent, and
consultations with law enforcement officers experienced in narcotics smuggling
investigations, and all the facts and opinions set forth in this affidavit, I submit the
following:
             a.     Drug smugglers will use cellular telephones because they are
      mobile and they have instant access to telephone calls, text, web, and voice
      messages;
             b.     Drug smugglers will use cellular telephones because they are
      able to actively monitor the progress of their illegal cargo while the
      conveyance is in transit.
             c.     Drug smugglers and their accomplices will use cellular

                                           4
     Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.6 Page 6 of 15




      telephones because they can easily arrange and/or determine what time their
      illegal cargo will arrive at predetermined locations;
               d.      Drug smugglers will use cellular telephones to direct drivers to
      synchronize an exact drop off and/or pick up time of their illegal cargo;
               e.      Drug smugglers will use cellular telephones to notify or warn
      their accomplices of law enforcement activity to include the presence and
      posture of marked and unmarked units, as well as the operational status of
      checkpoints and border crossings; and
               f.      The use of cellular telephones by smugglers tends to generate
      evidence that is stored on the cellular telephones, including, but not limited
      to emails, text messages, photographs, audio files, call logs, address book
      entries, IP addresses, social network data, and location data.
      9.       Subscriber Identity Module ("SIM") Cards also known as subscriber
identity modules are smart cards that store data for GSM cellular telephone
subscribers.        Such data includes user identity, location and phone number,
network authorization data, personal security keys, contact lists and stored text
messages. Much of the evidence generated by a smuggler's use of a cellular
telephone would likely be stored on any SIM Card that has been utilized in
connection with that telephone.
      10.      Based upon my training and experience, and consultations with law
enforcement officers experienced in narcotics trafficking investigations, and all
the facts and opinions set forth in this affidavit, I know that cellular/mobile
telephones can and often contain electronic records, phone logs and contacts,
voice and text communications, and data such as emails, text messages, chats and
chat logs from various third-party applications, photographs, audio files, videos,

                                             5
     Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.7 Page 7 of 15




and location data. This information can be stored within disks, memory cards,
deleted data, remnant data, slack space, and temporary or permanent files
contained on or in the cellular/mobile telephone. Specifically, I know based upon
my training, education, and experience investigating these conspiracies that
searches of cellular/mobile telephones yields evidence:
             a.    tending to identify attempts to import cocaine or some other
controlled substance from Mexico into the United States;
             b.    tending to identify accounts, facilities, storage devices, and/or
services-such as email addresses, IP addresses, and phone numbers-used to
facilitate the smuggling of cocaine or some other controlled substance from
Mexico into the United States;
             c.    tending to identify co-conspirators, criminal associates, or
others involved in smuggling cocaine or some other controlled substance from
Mexico into the United States;
             d.    tending to identify travel to or presence at locations involved in
the smuggling of cocaine or some other controlled substance from Mexico into the
United States, such as stash houses, load houses, or delivery points;
             e.    tending to identify the user of, or persons with control over or
access to, the subject telephone; and/or
             f.    tending to place in context, identify the creator or recipient of,
or establish the time of creation or receipt of communications, records, or data
involved in the activities described above.
      11.    Because this affidavit is being submitted for the limited purpose of
establishing probable cause to obtain a search warrant, it does not contain all of
the information known to federal agents regarding this investigation. Instead, it

                                           6
     Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.8 Page 8 of 15




contains only those facts believed to be necessary to establish probable cause. In
addition, information contained in this affidavit is based upon reviews of official
reports and records, upon conversations with other HSI Special Agents, and my
personal observations and knowledge.         When the contents of documents or
statements of others are reported herein, they are reported in substance and in part
unless otherwise indicated
                  FACTS SUPPORTING PROBABLE CAUSE
       10.   On April 12, 2019, at approximately 12:33 p.m., ARAMBURO-
QUEVEDO applied for admission into the United States from Mexico at the Otay
Mesa, California Port of Entry. ARAMBURO-QUEVEDO was the driver and sole
of a gray 1999 Nissan Frontier pickup truck bearing a Mexico license plate,
number AG9561A ("the vehicle"). United States Customs and Border Protection
Offers ("CBPOs") approached ARAMBURO-QUEVEDO's vehicle as part of pre-
primary roving operations. When asked what was the purpose of his trip to the
United States, ARAMBURO-QUEVEDO stated he was going to buy auto parts
and had nothing to declare. The CBPO observed ARAMBURO-QUEVEDO avoid
eye contact, and his hands were shaking. CBPO inspected the dashboard of the
vehicle and noticed tampering. A Human and Narcotics Detector Dog then
screened the vehicle and alerted to the dashboard area of the vehicle.
ARAMBURO-QUEVEDO and the vehicle were then sent to secondary inspection
for further inspection.
      11.    In secondary inspection, CBPOs ran the vehicle through the Z-portal,
which showed anomalies in the dashboard area. CBPOs searched the vehicle and
found 20 packages in the dashboard area of the vehicle. A randomly selected
package was field-tested, and it tested positive for cocaine. The packages

                                         7
     Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.9 Page 9 of 15




collectively weighed approximately 24.84 kilograms (54.76 pounds).
          12.     ARAMBURO-QUEVEDO was arrested and charged with violating
21 U.S.C. § 952 & 960, Importation of Controlled Substances.
          13.     At the time of ARAMBURO-QUEVEDO's arrest, CBPOs collected
Subject Telephone, among other personal effects,                 from ARAMBURO-
QUEVEDO.
          14.     Based upon my experience and investigation in this case, and others, I
believe that ARAMBURO-QUEVEDO, as well as other persons yet unknown,
were involved in an on-going conspiracy to import cocaine or some other
prohibited narcotics and to distribute those prohibited narcotics within the United
States.         Based on my investigation of drug importation and distribution
conspiracies, telephone contact with smugglers can begin months or weeks before
drugs are loaded in the car and includes coordination on crossing the border to
"bum plates" (develop a crossing history or pattern). ARAMBURO-QUEVEDO's
border crossing history indicates that he crossed frequently, and his crossings also
coordinate with the vehicle at the time of arrest. Specifically, ARAMBURO-
QUEVEDO' s crossings coordinate with the vehicle every single time from
October 4, 2018 until the date of his arrest, April 12, 2019. During that period,
ARAMBURO-QUEVEDO crossed in the Nisan pickup truck 34 times. However,
ARAMBURO-QUEVEDO crossed a total of 88 times during that same time
period. Furthermore, during his post-arrest statement, ARAMBURO-QUEVEDO
claimed the Nissan pickup truck was his "boss's vehicle" and that he was
instructed to drive it on specific occasions. ARAMBURO-QUEVEDO also
claimed he left the vehicle in the United States several times and would return to
Mexico on foot. I therefore believe that ARAMBURO-QUEVEDO was crossing

                                              8
    Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.10 Page 10 of 15




this specific vehicle as part of this importation conspiracy, and Subject Telephone
was likely used in furtherance of the importation conspiracy during this period.
Given these facts, I respectfully request permission to search Subject Telephone
for data beginning on October 1, 2018, up to and including April 12, 2019.
      15.    Based on my experience investigating narcotics smugglers, I also
believe that ARAMBURO-QUEVEDO may have used Subject Telephone to
coordinate with co-conspirators regarding the importation and delivery of the
cocaine, and to otherwise further this conspiracy both inside and outside the United
States. I also know that recent calls made and received, telephone numbers, contact
names, electronic mail (email) addresses, appointment dates, text messages, email
messages, messages and posts from social networking sites like facebook, pictures
and other digital information are stored in the memory of cellular telephones which
identify other persons involved in narcotics trafficking activities.
      16.    Based upon my experience and training, consultation with other law
enforcement officers experienced in narcotics trafficking investigations, and all the
facts and opinions set forth in this affidavit, I believe that information relevant to
the narcotics smuggling activities of ARAMBURO-QUEVEDO and his co-
conspirators, such as telephone numbers, made and received calls, contact names,
electronic mail (email) addresses, appointment dates, email messages, messages
and posts from social networking sites like facebook, pictures and other digital
information are stored in the memory of the cellular telephones described herein.
                           SEARCH METHODOLOGY
      17.    It is not possible to determine, merely by knowing the cellular
telephones make, model and serial number, the nature and types of services to
which the device is subscribed and the nature of the data stored on the device.

                                           9
    Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.11 Page 11 of 15




Cellular devices today can be simple cellular telephone and text message devices,
can include cameras, can serve as personal digital assistants and have functions
such as calendars and full address books and can be mini-computers allowing for
electronic mail services, web services and rudimentary word processing.            An
increasing number of cellular service providers now allow for their subscribers to
access their device over the internet and remotely destroy all of the data contained
on the device.    For that reason, the device may only be powered in a secure
environment or, if possible, started in "flight mode" which disables access to the
network. Unlike typical computers, many cellular telephones do not have hard
drives or hard drive equivalents and store information in volatile memory within
the device or in memory cards inserted into the device.          Current technology
provides some solutions for acquiring some of the data stored in some cellular
telephone models using forensic hardware and software.         Even if some of the
stored information on the device may be acquired forensically, not all of the data
subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to
such acquisition, the examiner must inspect the device manually and record the
process and the results using digital photography. This process is time and labor
intensive and may take weeks or longer.
      18.    Following the issuance of this warrant, I will collect the subject
cellular telephone and subject it to analysis.    All forensic analysis of the data
contained within the telephone and its memory card( s) will employ search
protocols directed exclusively to the identification and extraction of data within the
scope of this warrant.



                                          10
    Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.12 Page 12 of 15




      19.    Based on the foregoing, identifying and extracting data subject to
seizure pursuant to this warrant may require a range of data analysis techniques,
including manual review, and, consequently, may take several weeks. In this case,
the trial is set for August 12, 2019. To ensure that the Subject Telephone's
contents are reviewed and produced in discovery in a timely fashion, the personnel
conducting the identification and extraction of data will complete the analysis by
August 8, 2019, absent further application to this court.
                                  CONCLUSION
      20.    Based on all of the facts and circumstances described above, I believe
that probable cause exists to conclude that ARAMBURO-QUEVEDO used
Subject Telephone to facilitate the offense of importation of a controlled
substance. Subject Telephone was likely used to facilitate the offenses by
transmitting and storing data, which constitutes evidence of a crime, or property
designed or intended for use, or which is or has been used as a means of
committing criminal offenses of violations of Title 21, United States Code,
Sections 841, 843, 952, 960, and 963.
      21.    I also believe that probable cause exists to believe that evidence of
illegal activity committed by ARAMBURO-QUEVEDO continues to exist on
Subject Telephone.
      22.    Based upon my experience and training, consultation with other
agents in narcotics investigations, consultation with other sources of information,
and the facts set forth herein, I know that the items to be seized set forth in
Attachment B (incorporated herein) are likely to be found in the property to be
searched described in Attachment A (incorporated herein). Therefore, I
respectfully request that the Court issue a warrant authorizing me . or another

                                         11
    Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.13 Page 13 of 15




federal law enforcement agent specially trained in digital evidence recovery, to
search the items described in Attachment A, and seize the items listed in
Attachment B.


I swear the foregoing is true and correct to the best of my knowledge and belief.




                                                 Konrad Daniels
                                                 Special Agent, HSI

Subscribed and sworn to before me this   /Y~ of July, 2019.



                                    United States Magistrate Judge




                                         12
   Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.14 Page 14 of 15




                             ATTACHMENT A
                         PROPERTY TO BE SEARCHED

The following property is to be searched (Subject Telephone) in connection with an
investigation of violations of Title 21, United States Code, Sections 841, 846, 952,
960 and 963, is described below:

            One (1) Black LG Cellular Telephone
            MODEL: LG-X220g
            IMEI:356241-07-642213-8
            SIN: 706ACBD642213


Subject Telephone is currently in the possession of Homeland Security Investigations,
880 Front Street, San Diego, CA 92101.
    Case 3:19-mj-03031-KSC Document 1 Filed 07/18/19 PageID.15 Page 15 of 15



                                 ATTACHMENT B

                               ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of October 1, 2018 to April 12, 2019:

             a.    tending to indicate efforts to import methamphetamine, cocaine, or some
                   other federally controlled substance from Mexico into the United States;

             b.    tending to identify accounts, facilities, storage devices, and/or
                   services-such as email addresses, IP addresses, and phone numbers-
                   used to facilitate the importation of methamphetamine, cocaine, or some
                   other federally controlled substance from Mexico into the United States;

             c.    tending to identify co-conspirators, criminal associates, or others
                   involved in importation of methamphetamine, cocaine, or some other
                   federally controlled substance from Mexico into the United States;

             d.    tending to identify travel to or presence at locations involved in the
                   importation of methamphetamine, cocaine, or some other federally
                   controlled substance from Mexico into the United States;

             e.    tending to identify the user of, or persons with control over or access to,
                   the Subject Telephone; and/or

             f.    tending to place in context, identify the creator or recipient of, or
                   establish the time of creation or receipt of communications, records, or
                   data involved in the activities described above,

which are evidence of violations of Title 21, United States Code, 841, 846, 952, 960,
and 963.
